Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 16 FEB 2022.
Priority
Applicant’s claim for the benefit of prior-filed provisional applications 62/802,558 filed on 7 FEB 2019, 62/802,104 filed on 6 FEB 2019, 62/727,465 filed on 5 SEP 2018, 62/726,745 filed on 4 SEP 2018, 62/725,803 filed on 31 AUG 2018, and 62/715,690 filed on 7 AUG 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Information Disclosure Statement
The information disclosure statements filed on 22 APR 2020 and 8 NOV 2019 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
A plurality of NPL citation(s) have been lined through for being defective for one or more of these requirements.
The information disclosure statements (IDS) filed on 22 APR 2020, 8 NOV 2019, and 16 FEB 2022 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
Election/Restrictions
Applicant’s election without traverse of species 1f, 2c, 3a, and 4a (see below) in the reply filed on 16 FEB 2022 is acknowledged. Applicant elected the following species:
	1. f) one or more mutations in a FokI nuclease cleavage domain or cleavage half domain of the zinc finger nuclease; 
2. c) the left ZFN comprises 47171 and the right ZFN comprises 47898; or
3. a) further comprising measuring IDS activity and/or level … before and after treatment (tx); and 
4. a) wherein disability progression, organomegaly, hyperactivity, aggressiveness, neurologic deterioration, joint stiffness, skeletal deformities, heart valve thickening, hearing loss, corneal clouding and vision impairment, hernias, and/or upper respiratory infections are suppressed, reduced, delayed or eliminated in the subject after treatment,
Claim Status
	Claims 1-36 are pending. Claims 12-17, 19-23, 28-30, and 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1-11, 18, 24-27, and 31-34 are under current examination.
Claim Objections
Claim 1 is objected to for the following informalities: The claim is improperly formatted. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
Improper Markush Grouping Rejection
Claim 7 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 7 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: sequences encoding small peptides (including but not limited to peptide tags such as FLAG or His tag sequences); a WPRE sequence; a nuclear localization signal (NLS)-encoding sequence; a poly A signal; one or more mutations in one or more of the zinc finger protein of the zinc finger nuclease; one or more mutations in a FokI nuclease cleavage domain or cleavage half domain of the zinc finger nuclease; a promoter sequence that drives expression of the ZFN; one or more intron sequences; and/or one or more enhancer sequences do not share the same structure, they are not members of the same recognized physical or chemical class, and they are not functional equivalents of each other. Peptides tags are used for purification and/or in vitro or in vivo diagnostics and/or imaging; WPRE sequences enhance transgene expression; NLSs direct or retain molecules to/in the nucleus; mutations in ZFNs affect the binding affinity of the ZFNs to the target genomic sequences; FokI mutations affect binding and/or specificity of the two parts of the FokI nuclease necessary for cleavage of the target DNA sequence; promoters initiate transcription of transgenes; and introns are intragenic sequences that are spliced from message RNAs; these elements do not share similar structure or function with one another or with enhancers which are promoter proximal (or distal) sequences that affect trans/gene expression.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 5-6, 10, 18, 31-32, and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “wherein GAG levels in the subject are reduced, stabilized and/or GAGs are eliminated from the urine of the subject.” Either this is an inherent property of (that naturally flows from) the of the administration of the composition of claim 1 comprising the first, second and third AAV vectors, or it is not. To the extent it is an inherent property of (that naturally flows from) the product/structure of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to the instant claim, it is noted that the “wherein GAG levels in the subject are reduced, stabilized and/or GAGs are eliminated from the urine of the subject”  clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of the structure positively recited in claim 1. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to ‘guess’ what additional elements or additional steps must occur in the claim, in addition to the positively-recited structure, in order to result in “wherein GAG levels in the subject are reduced, stabilized and/or GAGs are eliminated from the urine of the subject.”
Claim 3 recites “wherein IDS levels in the plasma and/or leukocytes are stabilized and/or increased, optionally wherein IDS levels stay the same or is below the level of detection.” Either this is an inherent property of (that naturally flows from) the of the administration of the composition of claim 1 comprising the first, second and third AAV vectors, or it is not. To the extent it is an inherent property of (that naturally flows from) the product/structure of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to the instant claim, it is noted that the “wherein IDS levels in the plasma and/or leukocytes are stabilized and/or increased, optionally wherein IDS levels stay the same or is below the level of detection”  clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of the structure positively recited in claim 1. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to ‘guess’ what additional elements or additional steps must occur in the claim, in addition to the positively-recited structure, in order to result in “wherein IDS levels in the plasma and/or leukocytes are stabilized and/or increased, optionally wherein IDS levels stay the same or is below the level of detection.”
Claim 5 recites “wherein the additional treatment procedures that are reduced, delayed, and/or eliminated comprise enzyme replacement therapy (ERT); bone marrow transplant; and/or one or more supportive surgical procedures for orthopedic, cardiac and/or upper airway obstruction, wherein cardiac and/or upper air obstruction includes adenotonsillectomy, hernia repair, ventriculoperitoneal shunt, cardiac valve replacement, carpal tunnel release, and/or spinal decompression.” Either this is an inherent property of (that naturally flows from) the of the administration of the composition of claim 1 comprising the first, second and third AAV vectors and effective treatment of MPS II, or it is not. To the extent it is an inherent property of (that naturally flows from) the product/structure of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to the instant claim, it is noted that the “wherein the additional treatment procedures that are reduced, delayed, and/or eliminated comprise…”  clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of the administration of the structure positively recited in claim 1. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to ‘guess’ what additional elements or additional steps must occur in the claim, in addition to the positively-recited structure, in order to result in “reduced, delayed, and/or eliminated” additional treatment procedures.
Claim 6 recites “wherein the symptoms associated with MPS II whose onset, progression or severity are reduced, delayed or eliminated comprise a decline in functional abilities, neurologic deterioration, joint stiffness, becoming wheelchair dependent, progression of disability, the requirement for forced air positive ventilation and/or a shortened life span.” Either this is an inherent property of (that naturally flows from) the of the administration of the composition of claim 1 comprising the first, second, and third AAV vectors and effective treatment of MPS II, or it is not. To the extent it is an inherent property of (that naturally flows from) the product/structure of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to the instant claim, it is noted that the “wherein the symptoms associated with MPS II whose onset, progression or severity are reduced, delayed or eliminated”  clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of the administration of the structure positively recited in claim 1. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to ‘guess’ what additional elements or additional steps must occur in the claim, in addition to the positively-recited structure, in order to result in “reduced, delayed, and/or eliminated” MPS II symptom onset, progression, or severity.
Claim 10 recites “wherein the IDS donor comprises the sequence as shown in SEQ ID NO: 15 and/or an AAV vector comprising: (i) the sequences as shown in Table 3 or (ii) the sequence as shown in SEQ ID NO: 17.” However SEQ ID NO: 15 is merely the human IDS gene sequence (known and available in the art since 1990; see GenBank NM_000202.7), and SEQ ID NO: 17 comprises the sequence of SEQ ID NO: 15. Thus claim 10 fails to further limit claim 9 on which it depends.
Claim 18 recites “wherein disability progression, organomegaly, hyperactivity, aggressiveness, neurologic deterioration, joint stiffness, skeletal deformities, heart valve thickening, hearing loss, corneal clouding and vision impairment, hernias, and/or upper respiratory infections are suppressed, reduced, delayed or eliminated in the subject after treatment.” Either this is an inherent property of (that naturally flows from) the of the administration of the composition of claim 1 comprising the first, second and third AAV vectors and effective treatment of MPS II, or it is not. To the extent it is an inherent property of (that naturally flows from) the product/structure of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to the instant claim, it is noted that the “wherein disability progression, organomegaly, hyperactivity, aggressiveness, neurologic deterioration, joint stiffness, skeletal deformities, heart valve thickening, hearing loss, corneal clouding and vision impairment, hernias, and/or upper respiratory infections are suppressed, reduced, delayed or eliminated in the subject after treatment”  clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of the administration of the structure positively recited in claim 1. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to ‘guess’ what additional elements or additional steps must occur in the claim, in addition to the positively-recited structure, in order to result in the recited outcomes being “suppressed, reduced, delayed or eliminated in the subject after treatment.”  
Claim 31 recites “wherein the subject is an adult or child with Hunter syndrome, wherein Hunter syndrome includes early onset MPS II, attenuated MPS II or MPS II between early onset and attenuated.” A practitioner would necessarily understand that a subject must be either a child or an adult and a practitioner would also necessarily understand , as the specification discloses that Hunter’s syndrome and MPS II are synonymous [0100]. Furthermore, a practitioner would necessarily understand that MPS II ‘early onset’ is a severe form of the disease with somatic and cognitive involvement, and that ‘attenuated’ MPS II is characterized by later onset of somatic disease and little or no central nervous system disease, and that MPS II disease is on the continuum between the two; see specification [0079]. Thus, claim 31 fails to further limit claim 1 on which it depends.
Claim 32 recites “wherein the composition comprises an article of manufacture comprising a formulation that includes three pharmaceutical compositions comprising the first, second and third AA V vectors.” “(A)n article of manufacture comprising a formulation” does not further limit the structure of the independent/base claim 1, as the manufactured or engineered vector constructs administered in claim 1 already present in open language of a composition that “comprises” a first, a second, and a third AAV vector thus indicating an article of manufacture comprising a ‘formulation’ of three ‘pharmaceutical’ compositions comprising the three manufactured AAV vectors. A practitioner would necessarily understand that the composition administered in claim 1 was a “pharmaceutical composition” as it is administered to a biological subject in a method of treatment of MPS II and a practitioner would also necessarily understand that it is an article of manufacture as the AAV vectors have been engineered or manufactured. Thus, claim 32 amounts to a duplicate claim. 
Claim 34 recites “wherein the pharmaceutical compositions are combined prior to administration to the subject.” Claims 32 and 1 already present in the open language of a composition that “comprises” a first, a second, and a third AAV vector thus indicating an article of manufacture comprising a ‘formulation’ of three pharmaceutical compositions comprising the three manufactured AAV vectors. A practitioner would necessarily understand that the composition administered in claims 32 and 1 were a “pharmaceutical composition” as it is administered to a biological subject in a method of treatment of MPS II and a practitioner would also necessarily understand that it is a composition combined prior to administration to the subject because combination after administration to the subject is not logically possible. Thus, claim 34 amounts to a duplicate claim in view of the limitations of claim 32 and/or 1 on which it depends.
In anticipation of applicant’s response the examiner would like to bring to the applicant’s attention, MPEP 608.01(m): When two claims in an application comply with the requirements of 35 U.S.C. 112(d) but are duplicates, or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other claim under 37 CFR 1.75  as being a substantial duplicate of the allowed claim. Note however, that court decisions have confirmed applicant’s right to restate (i.e., by plural claiming) the invention in a reasonable number of ways. Indeed, a mere difference in scope between claims has been held to be enough. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 18, 24-27, and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites language that introduces arbitrary and subjective judgement on the part of the reader/practitioner. The phrase "reducing, delaying and/or eliminating: the need for additional treatment procedures" does not define, nor does the specification disclose, which structural components or method steps are sufficient to determine the need for additional treatment procedures. A practitioner therefore cannot determine what structure or steps are necessarily present that would set forth a defined need for additional treatment procedures and therefore such need remains an abstract idea that may be subjectively determined by, for example, direction of a medical care provider or a subject’s assessment of the subject him/herself. A practitioner must be able to determine the meets and bounds of the claim in order to avoid infringement, and since a “need for additional treatment procedures” introduces arbitrary and subjective analyses and judgments the phrase renders the claim indefinite.
Furthermore, claim 1 is also rejected for being indefinite with regard to the claimed result cited in the preamble as: a method of reducing, delaying and/or eliminating: the need for additional treatment procedures, the onset, progression and/or severity of symptoms in a subject with MPS II, and the method step comprising treating the subject by administering a composition of the instant claim. As indicated in dependent claim 11 which recites “wherein additional therapeutic procedures are delayed, reduced or eliminated if IDS activity is increased after treatment, not all administration of the composition of claim 1 produces the positive results recited in the preamble of claim 1. Thus, claim 1, as evidenced by claim 11, is indefinite in regard to missing additional structural elements and/or missing additional method steps not recited in the claim necessary to achieve the results recited in the preamble of the claim. 
Claims 2-11, 18, 24-27, and 31-34 are rejected under 35 U.S.C. 112(b) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claim (claim 1) from which they depend.
Claim 2 is also rejected on the grounds that it recites “wherein GAG levels in the subject are reduced, stabilized and/or GAGs are eliminated from the urine of the subject.”  The claim is considered indefinite because the scope of the claim necessary to achieve the functional properties of reduced or stabilized GAG levels in the subject and/or eliminated GAG from the urine of the subject cannot be determined. 
Either these are inherent properties of (that naturally flow from) the structure, of claim 1, or they are not. Claim 2 denotes that not all of the structures of the independent claim are able to achieve the functional properties recited in the dependent claim. 
To the extent it is not an inherent property (that naturally flows) from the product/structure of the independent claim, then the claim is considered indefinite for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language. The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g). When claims merely recite a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g).
To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. 
Because only some doses at some time points in some subjects disclosed in the embodiments of the invention (see Figs. 6 and, especially, 9) actually perform the claimed function(s), the claim lacks corresponding structure to provide the claimed function and thus the claim scope is indefinite.
In the instant case, the limitation “wherein GAG levels in the subject are reduced, stabilized and/or GAGs are eliminated from the urine of the subject,” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. If the functional characteristic does not follow from (is not an inherent property of) the structure recited in the claims, it is unclear whether the claims require some other structure to be added to the composition to provide the functional characteristic.
Thus the dependent claims and the specification fail to disclose what structural changes are necessary and/or sufficient to cause the recited functional properties, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. The boundaries imposed by a functional limitation are not clearly defined. Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite results in no boundaries on the claim limitation.    
Thus, instant claim 2 as a whole does not apprise one of ordinary skill in the art of the claim scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b), by providing clear warning to others as to what constitutes infringement of the patent.
Claim 3 is also rejected on the grounds that it recites “wherein IDS levels in the plasma and/or leukocytes are stabilized and/or increased, optionally wherein IDS levels stay the same or is below the level of detection.”  The claim is considered indefinite because the scope of the claim necessary to achieve the functional properties of altering or stabilizing the IDS levels cannot be determined. The claim is also indefinite in regard to undetectable levels of IDS (“below the level of detection”) and an ability to determine stabilization of undetectable levels.
Either the functional outcomes are inherent properties of (that naturally flow from) the structure, of claim 1, or they are not. Claim 3 denotes that not all of the structures of the independent claim are able to achieve the functional properties recited in the dependent claim. 
To the extent it is not an inherent property (that naturally flows) from the product/structure of the independent claim, then the claim is considered indefinite for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language. The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g). When claims merely recite a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g).
To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. 
Because only some doses at some time points in some subjects disclosed in the embodiments of the invention (see Figure 8) actually perform the claimed function(s), the claim lacks corresponding structure to provide the claimed function and the claim scope is indefinite.
In the instant case, the limitation “wherein IDS levels in the plasma and/or leukocytes are stabilized and/or increased, optionally wherein IDS levels stay the same or is below the level of detection,” merely states functional characteristics without providing any indication about how the functional characteristics are provided. If the functional characteristic does not follow from (is not an inherent property of) the structure recited in the claims, it is unclear whether the claims require some other structure to be added to the composition to provide the functional characteristic(s).
Thus the dependent claim and the specification fail to disclose what structural changes are necessary and/or sufficient to cause the recited functional properties, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. The boundaries imposed by a functional limitation are not clearly defined. Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite results in no boundaries on the claim limitation.    
Thus, instant claim 3 as a whole does not apprise one of ordinary skill in the art of the claim scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b), by providing clear warning to others as to what constitutes infringement of the patent.
Claim 6 is also rejected on the grounds that it recites “wherein the symptoms associated with MPS II whose onset, progression or severity are reduced, delayed or eliminated comprise a decline in functional abilities, neurologic deterioration, joint stiffness, becoming wheelchair dependent, progression of disability, the requirement for forced air positive ventilation and/or a shortened life span.”  The claim is considered indefinite because the scope of the claim necessary to achieve the functional properties of reducing, delaying, and/or eliminating the recited symptoms cannot be determined. 
Either the functional outcomes are inherent properties of (that naturally flow from) the structure, of claim 1, or they are not. Claim 6 denotes that not all of the structures of the independent claim are able to achieve the functional properties recited in the dependent claim. 
To the extent it is not an inherent property (that naturally flows) from the product/structure of the independent claim, then the claim is considered indefinite for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language. The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g). When claims merely recite a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g).
To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. 
Because the specification fails to provide any embodiments that actually perform the claimed function(s), the claim lacks corresponding structure to provide the claimed function and the claim scope is indefinite.
In the instant case, the limitation “wherein the symptoms associated with MPS II whose onset, progression or severity are reduced, delayed or eliminated comprise a decline in functional abilities, neurologic deterioration, joint stiffness, becoming wheelchair dependent, progression of disability, the requirement for forced air positive ventilation and/or a shortened life span,” merely states functional characteristics without providing any indication about how the functional characteristics are provided. If the functional characteristic does not follow from (is not an inherent property of) the structure recited in the claims, it is unclear whether the claims require some other structure to be added to the composition to provide the functional characteristic(s).
Thus the dependent claim and the specification fail to disclose what structural changes are necessary and/or sufficient to cause the recited functional properties, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. The boundaries imposed by a functional limitation are not clearly defined. Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite results in no boundaries on the claim limitation.    
Thus, instant claim 6 as a whole does not apprise one of ordinary skill in the art of the claim scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b), by providing clear warning to others as to what constitutes infringement of the patent.
Claim 10 is also rejected on the grounds that it recites “The method of claim 9, wherein the IDS donor comprises the sequence as shown in SEQ ID NO: 15 and/or an AAV vector comprising: (i) the sequences as shown in Table 3 or (ii) the sequence as shown in SEQ ID NO: 17.  MPEP 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words… Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’ Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).” Thus, the claim is indefinite with respect to reciting “Table 3.”
Furthermore, with regard to claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites “the IDS donor comprises the sequence as shown in SEQ ID NO: 15,” and the claim also recites “c.” SEQ ID NO: 17 necessarily comprises SEQ ID NO: 15 but also comprises additional elements and sequences (as per Table 3). Thus, the claim is considered indefinite because there is a question or doubt as to whether the feature introduced by, “and/or an AAV vector comprising: (i) the sequences as shown in Table 3 or (ii) the sequence as shown in SEQ ID NO: 17” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claim 18 is also rejected on the grounds that it recites “wherein disability progression, organomegaly, hyperactivity, aggressiveness, neurologic deterioration, joint stiffness, skeletal deformities, heart valve thickening, hearing loss, corneal clouding and vision impairment, hernias, and/or upper respiratory infections are suppressed, reduced, delayed or eliminated in the subject after treatment.”  The claim is considered indefinite because the scope of the claim necessary to achieve the functional properties of reducing, delaying, and/or eliminating the recited symptoms cannot be determined. 
Either the functional outcomes are inherent properties of (that naturally flow from) the structure, of claim 1, or they are not. Claim 18 denotes that not all of the structures of the independent claim are able to achieve the functional properties recited in the dependent claim. 
To the extent it is not an inherent property (that naturally flows) from the product/structure of the independent claim, then the claim is considered indefinite for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language. The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g). When claims merely recite a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g).
To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. 
Because the specification fails to provide any embodiments that actually perform the claimed function(s), the claim lacks corresponding structure to provide the claimed function and the claim scope is indefinite.
In the instant case, the limitation “wherein disability progression, organomegaly, hyperactivity, aggressiveness, neurologic deterioration, joint stiffness, skeletal deformities, heart valve thickening, hearing loss, corneal clouding and vision impairment, hernias, and/or upper respiratory infections are suppressed, reduced, delayed or eliminated in the subject after treatment,” merely states functional characteristics without providing any indication about how the functional characteristics are provided. If the functional characteristic does not follow from (is not an inherent property of) the structure recited in the claims, it is unclear whether the claims require some other structure to be added to the composition to provide the functional characteristic(s).
Thus the dependent claim and the specification fail to disclose what structural changes are necessary and/or sufficient to cause the recited functional properties, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. The boundaries imposed by a functional limitation are not clearly defined. Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite results in no boundaries on the claim limitation.    
Thus, instant claim 18 as a whole does not apprise one of ordinary skill in the art of the claim scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b), by providing clear warning to others as to what constitutes infringement of the patent.
Claim 33 is also rejected on the grounds that it recites “The method of claim 32, wherein each pharmaceutical composition is labeled with a different color.” The claim is indefinite in regard to what structure is being labeled with a (different) color. The specification discloses in [0083], p. 51, that different colors may refer to aluminum flip-top caps (e.g. white, blue, and orange) present on containers/vials containing various pharmaceutical compositions. However the specification does not provide embodiments where the pharmaceutical compositions are differently colored. Thus, the claim is indefinite with regard to what is labeled with a different color.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-11, 18, 24-27, and 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a method of administration of a composition comprising first, second, and third AAV vectors, wherein the first AAV vector comprises a sequence encoding a left ZFN designated 47171 (elected species), the second AAV vector comprises a sequence encoding a right ZFN designated 47898 (elected species), and the third AAV vector comprises a sequence encoding iduronate 2-sulfatase (IDS) that has the functional outcome(s) of reducing, delaying and/or eliminating: 
the need for additional treatment procedures  in a subject with MPS II;
the onset of symptoms in a subject with MPS II;
the progression of symptoms in a subject with MPS II; and/or 
the severity of symptoms in a subject with MPS II.
These functional outcomes are either inherent properties of (that naturally flow from) the composition comprising the first, second, and third AAV vectors of the claim, or they are not. To the extent these are not inherent properties (that naturally flow) from the product/method of the independent claim, then the claim is considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
The limitations of reducing, delaying and/or eliminating the need for additional treatment and/or the onset, progression, or severity of symptoms in a subject with MPS II merely state functional characteristic(s) without providing any indication about how the functional characteristic(s) are provided. 
To the extent the functional characteristic(s) does not follow from (is not an inherent property of) the administration of the structure/composition recited in the claim, it is unclear whether the claim requires some other method step or structural element to be added to the composition to provide the functional characteristic(s). The specification fails to disclose what structural changes to the composition comprising the first, second, and third AAV vectors are necessary and sufficient to cause the recited functional outcomes of reducing, delaying and/or eliminating the need for additional treatment and/or the onset, progression, or severity of symptoms in a subject with MPS II, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation. 
In analyzing whether the written description requirement is met for genus claims comprising all possible doses and all possible routes of administration to all possible subjects, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification clearly discloses the making of the pharmaceutical compositions comprising the AAV vectors encoding a left and right ZFN with the features of a 47171 and 47898 DNA binding domain, respectively (Examples 1-2, [0260]-[0269]; and Tables 1 and 2). The specification also clearly discloses the criteria for subject selection including a clinical diagnosis of MPS II based on specified symptoms (see [0270], Example 3), and a range of low, mid, and high doses administered via an intravenous infusion route to subjects having attenuated MPS II, and possible addition and/or coadministration of steroids (for example, [0087]-[0088], [0099], [0169]-[0170], [0290]; Table A; Fig. 10). The specification also discloses conceptualized outcomes such as the recited functional outcomes following administration of the recited composition (see [0275]), however the specification merely provides examples demonstrating alterations of IDS levels and GAG (urine) levels in some subjects, at some time points, following some doses; see, for example, Figs. 6, 8, and 9, [0287]-[0288], [0291], [0294]-[0295]. Furthermore, the specification disclose genome integration of IDS in the albumin gene of treated subjects is not sufficient to necessarily sustain decreased GAG in urine (see [0292]). So, at least one metric of predicting conceptualized functional outcomes, i.e. successful genome integration of the IDS donor gene, does not strictly correlate with desired or conceptualized treatment outcomes. The specification provides no written descriptions for reducing, delaying and/or eliminating: 
the need for additional treatment procedures  in a subject with MPS II;
the onset of symptoms in a subject with MPS II;
the progression of symptoms in a subject with MPS II; and/or 
the severity of symptoms in a subject with MPS II.
MILLER, REBAR, and Sharma (cited below) are considered relevant prior art since they are directed to AAV-ZFN-mediated integration of IDS into a “safe harbor,” such as an albumin intron 1 genome locus, for in vivo expression of IDS and treatment of Hunter Disease/Syndrome /MPS II. Sharma clearly demonstrates the expression of IDS following such treatment in mice (see, for example, Sharma, p. 51 final ¶ and Figs. 3.1 A and 3.8 C). Furthermore, Sestito (Sestito S, et al. Current Gene Therapy. 2018 Apr; section 3.2.1.1, p. 92; citing the work of Cardone M, et al. Human Mol Gen 2006) teaches that intravenous infusion of mice with an AAV2/8 vector expressing IDS under transcriptional  regulation of a liver-specific promoter, has been tested and has been shown to transfer the IDS gene directly into liver cells, which allowed creation of a “factory organ” able to produce IDS and release it into the blood stream, so that other organs could take up large amount of the functioning enzyme. Sestito teaches that this approach resulted in complete correction of the visceral and skeletal defects, together with the observation of a partial saving of the IDS activity in the CNS, along with GAGs clearance in the choroid plexus (and Cardone, et al. teaches it also led to reduction of GAGs in the urine, Abstract). Prior art also teaches that enzyme replacement therapy (ERT), wherein idursulfase polypeptide is administered to subjects with MPS II, is effective in reducing or eliminating associated MPS II symptoms and lowering urine levels of GAG in treated subjects (see, for example, Lampe, et al. 2014, cited below). Although the prior art also conceives of effective treatment of MPS II associated symptoms following AAV-ZFN-mediated integration of IDS into an albumin intron 1 genome locus for in vivo expression of IDS (in human subjects), such effective treatment resulting in the real alleviation of additional treatment procedures and/or the reduction, delay, or elimination of the onset, progression, or severity of symptoms in a subject with MPS II has yet to be reduced to practice. Therefore, the prior art teachings fail to provide guidance to a practitioner of ordinary skill in the art the critical structure-function nexus missing from instant claim 1 and the disclosure that would provide the recited functional outcomes.
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of all possible doses, all possible routes of administration, and all possible subjects wherein administration of a composition of three AAV vectors encoding, respectively, a left ZFN (designated 47171) and right ZFN (designated 47898) and a donor IDS has the functional properties of reducing, delaying and/or eliminating: the need for additional treatment procedures  in a subject with MPS II; the onset of symptoms in a subject with MPS II; the progression of symptoms in a subject with MPS II; and/or the severity of symptoms in a subject with MPS II, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claim 1 does not meet the requirements for written description under 35 U.S.C. 112(a). 
Claims 2-11, 18, 24-27, and 31-34 are rejected under 35 U.S.C. 112(a) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claim (claim 1) from which they depend.
Claim 2 is also rejected on the grounds that it recites “wherein GAG levels in the subject are reduced, stabilized and/or GAGs are eliminated from the urine of the subject.” Either this is an inherent property of (that naturally flow from) the structure, of claim 1, or it is not. The claim denotes that not all of the structures/method steps of the independent claim are able to achieve the functional propert(y/ies) recited in the dependent claim. 
To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then the claim is considered to lack adequate written description for failing to recite the structure and/or additional method steps that are necessary and sufficient to cause the recited functional language. 
The limitation “wherein GAG levels in the subject are reduced, stabilized and/or GAGs are eliminated from the urine of the subject” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. To the extent the functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, it is unclear whether the claim requires some other structure to be added to the composition to provide the functional characteristic. The specification fails to disclose what structural changes or additional method steps are necessary and sufficient to cause the recited function and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation. 
In analyzing whether the written description requirement is met for genus claims comprising all possible doses and all possible routes of administration to all possible subjects, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
As presented above, the specification discloses genome integration of IDS donor gene into the albumin gene of some treated subjects, but it also discloses that genome integration is not sufficient to necessarily sustain decreased or stabilized levels of GAG in urine at all doses, administered to all subjects, measured at any time post treatment (see [0292]). So, even this one metric of possibly predicting conceptualized functional outcomes, i.e. successful genome integration of the IDS donor gene, does not strictly correlate with desired or conceptualized treatment outcomes. The specification lacks adequate written descriptions in regard to which doses administered to which subjects actually result in decreased or stabilized GAG levels in urine and at which time points following administration such reduction or stabilization can be routinely measured. Thus the specification lacks adequate written description for the recited functional outcome which is not inherent property at all doses in all patients at all possible times of analysis post-treatment.
The prior art teaching of Cardone, et al. (cited above), provides that delivery of an IDS transgene via an AAV vector to adult MPSII mice at a dose of 1e11 vg by a tail vein route of administration and analyzed at specific time points following treatment demonstrated  decreased GAG levels in urine of the treated mice (p. 1227 ¶2 and Table 2). However, Cardone provides no guidance for a practitioner to be able to determine prima facie at what doses or with which routes of administration or at what time points post-treatment one could expect the recited functional outcome(s) of claim 2 in a subject with MPS II following treatment with a composition of the AAV vectors of claim 2.
The prior art teaching of Lampe, et al (Lampe C, et al. Journal of Inherited Metabolic Disease. 2014) also provides that long-term ERT treatment results in decreased GAG levels in urine of 20 of 22 human adult patients treated with idursulfase (p. 826 ¶2 and Fig. 1) but offers no guidance to determine at what dose(s) or with which route(s) of administration or at what time point(s) post-treatment one could expect the recited functional outcome(s) of claim 2 in a subject with MPS II following treatment with a composition of the AAV vectors of claim 2.
Without a correlation between structure and function, claim 2 does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of [structures, e.g. nucleases] having [function(s), e.g. mutation enhancing activity], at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that claim 2 does not meet the requirements for written description under 35 U.S.C. 112(a). 
Claim 3 is also rejected on the grounds that it recites “wherein IDS levels in the plasma and/or leukocytes are stabilized and/or increased, optionally wherein IDS levels stay the same or is below the level of detection.” Either this is an inherent property of (that naturally flow from) the structure, of claim 1, or it is not. The claim denotes that not all of the structures/method steps of the independent claim are able to achieve the functional propert(y/ies) recited in the dependent claim. 
To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then the claim is considered to lack adequate written description for failing to recite the structure and/or additional method steps that are necessary and sufficient to cause the recited functional language. 
The limitation “wherein IDS levels in the plasma and/or leukocytes are stabilized and/or increased, optionally wherein IDS levels stay the same or is below the level of detection” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. To the extent the functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, it is unclear whether the claim requires some other structure to be added to the composition to provide the functional characteristic. The specification fails to disclose what structural changes or additional method steps are necessary and sufficient to cause the recited function and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation. 
In analyzing whether the written description requirement is met for genus claims comprising all possible doses and all possible routes of administration to all possible subjects, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
As presented above, the specification discloses IDS levels (before and after treatment) of 6 treated subjects (Fig. 8). However the data shows that different patients, receiving different or the same doses, demonstrate increased plasma IDS levels at some (but not all) post-treatment times. Thus, the specification lacks adequate written descriptions in regard to which doses administered to which subjects will actually result in increased plasma IDS and at which time points following administration such increase (if present) can be routinely measured. Thus the specification lacks adequate written description for the recited functional outcome which is not an inherent property at all doses in all patients at all possible times of analysis post-treatment.
The prior art teaching of Cardone, et al (2006), provides that delivery of an IDS transgene via an AAV vector to adult MPSII mice at a dose of 1e11 vg by a tail vein route of administration and analyzed at specific time points following treatment demonstrated increased plasma IDS levels of the treated mice (Fig. 3). However, Cardone provides no guidance for a practitioner to be able to determine prima facie at what doses or with which routes of administration or at what time points post-treatment one could expect the recited functional outcome(s) of claim 3 in a subject with MPS II following treatment with a composition of the AAV vectors of claim 1.
The prior art teaching of MILLER conceptualizes increased plasma IDS levels following treatment with AAV-ZFN-mediated integration of IDS into intron 1 of the albumin gene locus of treated subjects [0040] but offers no guidance to determine at what dose(s) or with which route(s) of administration or at what time point(s) post-treatment one could expect the recited functional outcome(s) of claim 3 in a subject with MPS II following treatment with a composition of the AAV vectors of claim 1.
Without a correlation between structure and function, claim 3 does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of [structures, e.g. nucleases] having [function(s), e.g. mutation enhancing activity], at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that claim 3 does not meet the requirements for written description under 35 U.S.C. 112(a). 
Claims 6 is also rejected on the grounds that it recites “wherein the symptoms associated with MPS II whose onset, progression or severity are reduced, delayed or eliminated comprise a decline in functional abilities, neurologic deterioration, joint stiffness, becoming wheelchair dependent, progression of disability, the requirement for forced air positive ventilation and/or a shortened life span.” These functional outcomes are either inherent properties of (that naturally flow from) the composition comprising the first, second, and third AAV vectors of claim 1, or they are not. To the extent these are not inherent properties (that naturally flow) from the product/method of the independent claim, then the claim is considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
The limitations of “wherein the symptoms associated with MPS II whose onset, progression or severity are reduced, delayed or eliminated comprise a decline in functional abilities, neurologic deterioration, joint stiffness, becoming wheelchair dependent, progression of disability, the requirement for forced air positive ventilation and/or a shortened life span” merely state functional characteristic(s) without providing any indication about how the functional characteristic(s) are provided. 
To the extent the functional characteristic(s) do not follow from (is not an inherent property of) the administration of the structure/composition recited in the claim, it is unclear whether the claim requires some other method step or structural element to be added to the composition to provide the functional characteristic(s). The specification fails to disclose what structural changes to the composition comprising the first, second, and third AAV vectors are necessary and sufficient to cause the recited functional outcomes of reducing, delaying and/or eliminating the onset of the recited symptoms associated with MPS II, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation. 
In analyzing whether the written description requirement is met for genus claims comprising all possible doses and all possible routes of administration to all possible subjects, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
As presented above, the specification discloses conceptualized outcomes such as the recited functional outcomes following administration of the recited composition (see [0275]), however the specification merely provides examples demonstrating alterations of IDS levels and GAG (urine) levels in some subjects, at some time points, following some doses. However, the specification lacks adequate written descriptions for reducing, delaying and/or eliminating the onset, progression, or severity of the recited symptoms associated with MPS II.
The relevant prior art teaching of Sestito (2006; section 3.2.1.1, p. 92; citing the work of Cardone M, et al. 2006) teaches that intravenous infusion of mice with an AAV2/8 vector expressing IDS under transcriptional  regulation of a liver-specific promoter, has been tested and has been shown to transfer the IDS gene directly into liver cells, which allowed creation of a “factory organ” able to produce IDS and release it into the blood stream, so that other organs could take up large amount of the functioning enzyme. Sestito teaches that this approach resulted in complete correction of the visceral and skeletal defects, together with the observation of a partial saving of the IDS activity in the CNS. Prior art also teaches that enzyme replacement therapy (ERT), wherein idursulfase polypeptide is administered to subjects with MPS II, is effective in reducing or eliminating associated MPS II symptoms in treated subjects (see, for example, Lampe, et al. 2014, Table 3). Although the prior art also conceives of effective treatment of MPS II associated symptoms following AAV-ZFN-mediated integration of IDS into an albumin intron 1 genome locus for in vivo expression of IDS (in human subjects, see, for example, MILLER, cited herein), such effective treatment resulting in the real reduction, delay, or elimination of the onset, progression, or severity of symptoms in a subject with MPS II has yet to be reduced to practice. Therefore, the prior art teachings fail to provide guidance to a practitioner of ordinary skill in the art the critical structure-function nexus missing from instant claims 1 and 6 and the disclosure that would provide the recited functional outcomes.
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of all possible doses, all possible routes of administration, and all possible subjects wherein administration of a composition of claim 1 has the functional properties of reducing, delaying or eliminating the onset, progression, or severity of the recited symptoms in a subject with MPS II, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claim 6 does not meet the requirements for written description under 35 U.S.C. 112(a). 
Claims 18 is also rejected on the grounds that it recites “wherein disability progression, organomegaly, hyperactivity, aggressiveness, neurologic deterioration, joint stiffness, skeletal deformities, heart valve thickening, hearing loss, corneal clouding and vision impairment, hernias, and/or upper respiratory infections are suppressed, reduced, delayed or eliminated in the subject after treatment.” These functional outcomes are either inherent properties of (that naturally flow from) the composition comprising the first, second, and third AAV vectors of claim 1, or they are not. To the extent these are not inherent properties (that naturally flow) from the product/method of the independent claim, then the claim is considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
The limitations of “wherein disability progression, organomegaly, hyperactivity, aggressiveness, neurologic deterioration, joint stiffness, skeletal deformities, heart valve thickening, hearing loss, corneal clouding and vision impairment, hernias, and/or upper respiratory infections are suppressed, reduced, delayed or eliminated in the subject after treatment” merely state functional characteristic(s) without providing any indication about how the functional characteristic(s) are provided. 
To the extent the functional characteristic(s) do not follow from (is not an inherent property of) the administration of the structure/composition recited in claim 1, it is unclear whether the claim requires some other method step or structural element to be added to the composition to provide the functional characteristic(s). The specification fails to disclose what structural changes to the composition comprising the first, second, and third AAV vectors are necessary and sufficient to cause the recited functional outcomes of suppressing, reducing, delaying or eliminating the recited symptoms of disability progression, organomegaly, hyperactivity, aggressiveness, neurologic deterioration, joint stiffness, skeletal deformities, heart valve thickening, hearing loss, corneal clouding and vision impairment, hernias, and/or upper respiratory infections in the subject after treatment, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation. 
In analyzing whether the written description requirement is met for genus claims comprising all possible doses and all possible routes of administration to all possible subjects, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
As presented above, the specification discloses conceptualized outcomes such as the recited functional outcomes following administration of the recited composition (see [0275]), however the specification merely provides examples demonstrating alterations of IDS levels and GAG (urine) levels in some subjects, at some time points, following some doses. The specification lacks adequate written descriptions for administering any dose, or any route of administration, to any possible subject that results in suppressing, reducing, delaying or eliminating the recited symptoms of disability progression, organomegaly, hyperactivity, aggressiveness, neurologic deterioration, joint stiffness, skeletal deformities, heart valve thickening, hearing loss, corneal clouding and vision impairment, hernias, and/or upper respiratory infections in the subject after treatment.
The relevant prior art teaching of Sestito (2006; section 3.2.1.1, p. 92; citing the work of Cardone M, et al. 2006) teaches that intravenous infusion of mice with an AAV2/8 vector expressing IDS, under transcriptional regulation of a liver-specific promoter, has been tested and has been shown to transfer the IDS gene directly into liver cells, which allowed creation of a “factory organ” able to produce and release IDS into the blood stream, so that other organs could take up large amount of the functioning enzyme. Sestito teaches that this approach resulted in complete correction of the visceral and skeletal defects, together with the observation of a partial saving of the IDS activity in the CNS. Prior art also teaches that enzyme replacement therapy (ERT), wherein idursulfase polypeptide is administered to subjects with MPS II, is effective in reducing or eliminating associated MPS II symptoms, including organomegaly, joint stiffness, and serious respiratory infections in treated subjects (see, for example, Lampe, et al. 2014, Table 3). Although the prior art also conceives of effective treatment of MPS II associated symptoms following AAV-ZFN-mediated integration of IDS into an albumin intron 1 genome locus for in vivo expression of IDS (in human subjects, see, for example, MILLER, cited herein), such effective treatment resulting in the real suppressing, reducing, delaying or eliminating the recited symptoms of disability progression, organomegaly, hyperactivity, aggressiveness, neurologic deterioration, joint stiffness, skeletal deformities, heart valve thickening, hearing loss, corneal clouding and vision impairment, hernias, and/or upper respiratory infections in the subject after treatment has yet to be reduced to practice. Therefore, the prior art teachings fail to provide guidance to a practitioner of ordinary skill in the art the critical structure-function nexus missing from instant claims 1 and 18 and the disclosure that would provide the recited functional outcomes.
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of all possible doses, all possible routes of administration, and all possible subjects wherein administration of a composition of claim 1 has the functional properties of suppressing, reducing, delaying or eliminating the recited symptoms of disability progression, organomegaly, hyperactivity, aggressiveness, neurologic deterioration, joint stiffness, skeletal deformities, heart valve thickening, hearing loss, corneal clouding and vision impairment, hernias, and/or upper respiratory infections in the subject after treatment, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claim 18 does not meet the requirements for written description under 35 U.S.C. 112(a). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-11, 18, 24-26, 31-32, and 34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by MILLER (US20150159172A1; Publ. 11 JUN 2015; cited in IDS filed 8 NOV 2019), as evidenced by REBAR (US20140017212; Publ. 16 JAN 2014), Lampe (Lampe C, et al. Journal of Inherited Metabolic Disease. 2014 Sep;37(5):823-9), and GenBank NM_000202.7 (version available on 1 JUL 2018; accessed on 28 APR 2022).
MILLER discloses methods of treating lysosomal storage diseases (LSD) including Hunter’s Syndrome/Disease [0008],[0013] (and following citations), also referred to as MPS II (see for example REBAR, Table 2 and Fig. 8; instant specification [0002]), by administering a composition comprising three AAV vectors in vivo to a subject with the specified LSD for intended therapeutic treatment of the disorder [0032],[0040],[0173] wherein the AAV vectors comprise sequences encoding left and right ZFNs (with embodiments that include two separate AAV vectors for the different ZFN pairs; [0025],[0027],[0031],[0202]) including a ZFN pair designated 47171/47898, see Table 5, p. 24; and Tables 6-8), and a third AAV vector encoding the therapeutic donor transgene/iduronate-2-sulfatase (IDS) (see, for example, [0028],[0032]). A practitioner would at once envisage therapeutic treatment of a disease to encompass reducing, delaying, and/or eliminating the symptoms of the disease (see, for example, Lampe, p. 824, Introduction ¶3-4 and Table 3 for MPS II associated symptoms). Thus, MILLER clearly anticipates the method of claims 1, 8, 32, and 34 before the effective filing date (EFD) of the application.
In regard to the limitation of claim 2, the treatment effects disclosed in MILLER would be understood to logically parallel those achieved with ERT (enzyme replacement therapy) and Lampe therefore evidences that such treatment with AAV-ZFN-mediated IDS gene therapy provided by the method of MILLER would be reasonably expected to result in a decrease of GAG urine levels (see, p. 826 ¶2 and Fig. 1).
In regard to the limitations of claims 3 and 11, MILLER teaches that the method may result in an increase in IDS plasma levels and implicitly teaches measuring the IDS plasma levels before and after treatment [0040].
In regard to the limitations of claim 4, MILLER discloses administering the vectors in a 1:1:8 fixed ratio [0025].
In regard to the limitation of claim 5, it is clearly implied by MILLER that the therapeutic effects are intended to reduce, delay and/or eliminate the need for conventional ERT therapy/treatments [0008],[0013].
In regard to the limitations of claims 6 and 18, the treatment disclosed in MILLER would be understood to logically parallel those achieved with ERT (enzyme replacement therapy) and Lampe therefore evidences that such treatment with AAV-ZFN-mediated IDS gene therapy provided by the method of MILLER would be reasonably expected to result in improvement of MPS II symptoms including reduction organomegaly (spleen and liver size), in joint stiffness and the need forced air positive ventilation (FVC) and also suppression of respiratory infections (see, p. 824, Introduction ¶3-4; and Table 3).
In regard to the limitation of claim 7, MILLER teaches ZFN that are mutants and FokI cleavage domains comprising mutants, thus necessitating heterodimerization [0025],[0055],[0123]-[0125].
In regard to the limitations of claims 9 and 10, MILLER teaches donor sequences comprising human IDS [0087],[0148], and GenBank NM_000202.7 evidences that the human IDS sequence of SEQ ID NO:15 was known in the art since at least 1990.
In regard to the limitations of claims 24 and 25, MILLER teaches total AAV doses of 5.5e13 vg/kg and 1.5 e14 vg/kg [0055], and administration of ratios of three AAV vectors at 1:1:1 to 1:1:20 [0025] that would logically result in a range of doses including a dose of 6e13 vg/kg comprising 5e12 vg/kg of each of the ZFN AAVs and 5e13 vg/kg of the donor AAV following a similar dosing strategy for three vectors to that disclosed in [0055]. Thus the doses and the range of vector ratios to be administered taught by MILLER result in doses that fall within the range of doses in the instant claims. Additionally, the logically derived dose of 6e13 vg/kg described above is patentably indistinct from the dose 5e13 vg/kg recited in claim 25 (iii). Furthermore, there is no element of criticality associated with the recited doses of claim 25 provided in the instant specification. Additionally, MPEP 2144.05 (II-A) indicates that differences in concentration is generally not patentable: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."  Therefore, the recited ranges of claim 26 are clearly anticipated by MILLER. 
In regard to the limitations of claim 26, MILLER teaches that the composition may be administered intravenously or by infusion (pump) at a rate of 60mL/hour [0167]-[0168],[0197] which falls within the recited range of 10-200mL/hour. The specification provides no element of criticality of an infusion rate. Additionally, MPEP 2144.05 (II-A) indicates that differences in concentration is generally not patentable: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."  Furthermore, if infusion rate is not correlated with concentration or dose, a practitioner would still be able to determine the best rate of infusion as per guidance within the art, such as that provided in the chart “Standardized Adult (40-130 kg) IVIG Infusion Rate Tables”; published 1 April 2018; retrieved at https://www.gov.nl.ca/hcs/files/ bloodservices-resources-pdf-adult-invig-inf-table.pdf on 29 APR 2022.
In regard to the limitation of claim 31, MILLER teaches or clearly implies administration of the composition to a subject with LSD/MPS II and such subjects must necessarily be a child or an adult. Furthermore, Lampe evidences that both children and adults present with symptoms resulting in diagnosis of Hunter syndrome/disease that includes severe early onset and attenuated MPS II (p. 824, Introduction ¶2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over MILLER (US20150159172A1; Publ. 11 JUN 2015; cited in IDS filed 8 NOV 2019), as evidenced by REBAR (US20140017212; Publ. 16 JAN 2014), Lampe (Lampe C, et al. Journal of Inherited Metabolic Disease. 2014 Sep;37(5):823-9), and GenBank NM_000202.7 (version available on 1 JUL 2018; accessed on 28 APR 2022), as applied to claims 1 and 26 above, and further in view of Newfoundland Labrador (“Standardized Adult (40-130 kg) IVIG Infusion Rate Tables”; published 1 April 2018).
MILLER clearly anticipates the method of claims 1 and 26, before the EFD of the application, as described above. In regard to claims 26 and 27, MILLER teaches that the composition may be administered intravenously or by infusion (pump) at a rate of 60mL/hour [0167]-[0168],[0197] which falls within the recited range of 10-200mL/hour. The specification provides no element of criticality of an infusion rate of 100mL/hour. Additionally, MPEP 2144.05 (II-A) indicates that differences in concentration is generally not patentable: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."  Furthermore, if infusion rate is not correlated with concentration or dose, a practitioner would still be able to determine the best rate of infusion as per guidance within the art, such as that provided in the chart “Standardized Adult (40-130 kg) IVIG Infusion Rate Tables”; published 1 April 2018; retrieved at https://www.gov.nl.ca/ hcs/files/bloodservices-resources-pdf-adult-invig-inf-table.pdf on 29 APR 2022.
Thus, in view of MILLER and general knowledge within the art, such as disclosed in Newfoundland Labrador, a practitioner would find it prima facie obvious to administer a composition for treatment at an appropriate rate of infusion for the subject wherein the appropriate rate of infusion could be determined to be 100mL/hour. A practitioner would have a reasonable expectation of success in so doing because Newfoundland Labrador indicates that infusion rates may be performed at such a rate in an age and weight appropriate subject. Thus the inventions of claims 1 and 26-27 are rendered obvious to one of ordinary skill in the art before the EFD of the application in view of MILLER and Newfoundland Labrador.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12 of U.S. Patent No. 10,968,261 B2 (MILLER US10968261B2). Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims of US 10,968,261 B2 are directed to a cell, in order for the method of treatment of instant claim 1 to be effective in the recited functional outcome(s) a cell of US 10,968,261 B2 will necessarily be made by the method of introducing the AAV vectors to a subject. The therapeutic effect of the method of treatment requires the AAV vectors to deliver the payload to cells of the individual, wherein the cells will necessarily comprise the ZFNs (47171 and 47898) of claim 1 of US 10,968,261 B2. 
Provisional Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, and 13 of copending Application No. 17/188,764. Although the claims at issue are not identical, they are not patentably distinct from each other because in order to perform the method step of claim 1 the product of copending application 17/188,764 claims 1-5 and 7-10 is clearly anticipated. A pharmaceutical composition of copending claims 1 and 7 must necessarily be made in order to perform the method step of instant claim 1. Furthermore, copending claim 13 is a method of treating a lysosomal storage disease (LSD) by administering the pharmaceutical composition of copending claim 7 which is patentably indistinct from instant claim 1 which recites the treatment of a specific species of LSD, namely MPS II (Hunter Disease) by administration of a composition comprising the polypeptides encoding the ZFN pair of copending claim 1 and the polypeptide encoding the donor transgene of copending claim 7. The instant application provides specific species of the copending application’s claims and is thus, clearly anticipatory of copending application claims 1-5, 7-10, and 13. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anguela (Anguela XM, et al. Blood. 2013 Nov 15;122(21):720) teaches strategies to further optimize in vivo ZFN-based genome editing with a view toward the ultimate clinical use of this technology. Anguela discloses a method to further increase ZFN potency (and thus limit the dose of AAV necessary for function) wherein the most successful was to deploy separate AAV vectors expressing each individual ZFN rather than a single vector encoding a dual expression cassette carrying both ZFNs.
Laoharawee (Laoharawee K, et al. Molecular Therapy. 2016 May 1;24:S192) teaches targeted gene insertion and correction of metabolic disease in a mouse model of mucopolysaccharidosis type II.
Sharma (Sharma, R. (2015). Dissertation. In vivo genome editing: Proof of concept in neonatal and adult mouse liver) teaches AAV delivery of ZFNs targeting intron 1 of the albumin gene and FokI endonuclease half domains for mediating delivery of IDS transgenes to the albumin locus for treatment of Hunter syndrome (p. 51 final ¶).
Wechsler (Wechsler T, et al. Blood. 2015 Dec 3;126(23):200) teaches targeting transgene to intron 1 (safe harbor) of albumin.
OU (WO2019118875A1; effectively filed on 15 December 2017) teaches CRISPR/Cas mediated genome editing introducing an IDS gene into intron 1 of albumin for the treatment of MPS II (see, for example, claims 1-16).
Conclusion
	Claims 1-11, 18, 24-27, and 31-34 are rejected. Claim 1 is objected to. No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                           



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        

/KEVIN K HILL/Primary Examiner, Art Unit 1633